Citation Nr: 0317083	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
weakness and decreased dexterity of the left hand.

2.  Entitlement to an increased disability evaluation for a 
scar of the scalp, currently rated as 10 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1989 
to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating action of the 
Department of Veterans Affairs (VA), Cheyenne, Wyoming, 
Regional Office (RO).  The record reflects that this appeal 
has since been transferred to the Lincoln, Nebraska RO.  

When this matter was last before the Board in April 2002, 
additional development of the issues considered herein was 
undertaken.  That development was completed, and the case is 
ready for further appellate review. 


REMAND

Pursuant to the Board's March 2002 development memorandum, 
the veteran underwent several VA examinations.  The reports 
of those examinations have been associated with the claims 
file.  Since this evidence is pertinent to the veteran's 
claim, and since it has not been considered by the RO, and 
the veteran has not submitted a statement waiving such 
consideration, it must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Secondly, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In March 2003, the Board issued a letter to the appellant 
that included the provisions of the VCAA.  The appellant was 
told that he had 60 days to respond to the letter.  
Subsequent to this letter, however, a decision was issued in 
the Federal Circuit Court that interpreted the effect of the 
VCAA on claims for veteran's benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Among other things, this decision asserted that 
appellants must be afforded one year to respond to any 
request for development information under the VCAA, and not 
the 60 days that had been indicated.  Consequently, the RO 
must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  The letter should 
specifically state that the type of 
evidence needed to substantiate his 
claims.  This letter should also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

2.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the statement of the case in 
December 1998, and readjudicate the 
veteran's claims.  If a complete grant of 
the claims remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


